  Case 13-29786         Doc 54     Filed 12/10/18 Entered 12/10/18 09:04:35              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-29786
         Calvin Twitty
         Alice Twitty
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/26/2013.

         2) The plan was confirmed on 10/07/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/25/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/25/2018.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $41,900.00.

         10) Amount of unsecured claims discharged without payment: $21,452.93.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-29786       Doc 54       Filed 12/10/18 Entered 12/10/18 09:04:35                      Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $67,298.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                   $67,298.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $2,919.22
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $6,919.22

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
Afni, Inc.                      Unsecured            NA         227.67           227.67        160.47         0.00
ASPIRE VISA                     Unsecured      1,802.00            NA               NA            0.00        0.00
AT&T SERVICES INC               Unsecured      1,103.00         330.08           330.08        232.65         0.00
CAPITAL ONE AUTO FINANCE        Secured       20,721.00     21,197.53        20,721.00      20,721.00    1,975.14
CAPITAL ONE AUTO FINANCE        Unsecured     20,721.00            NA            476.53        335.87         0.00
CAPITAL ONE BANK USA            Unsecured         211.00        271.17           271.17        191.12         0.00
CAVALRY SPV I                   Unsecured         812.00    15,391.78        15,391.78      10,848.34         0.00
CAVALRY SPV I                   Unsecured         484.00        483.32           483.32        340.65         0.00
CONTINENTAL FINANCE COMP        Unsecured         297.00           NA               NA            0.00        0.00
ILLINOIS BELL TELEPHONE CO      Unsecured         400.00        556.52           556.52        392.24         0.00
ILLINOIS TITLE LOANS            Unsecured            NA            NA            362.35        255.39         0.00
ILLINOIS TITLE LOANS            Secured        1,200.00       1,562.35         1,200.00      1,200.00      114.93
Imagine Mastercard              Unsecured      1,475.00            NA               NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured      1,406.00       1,030.60         1,030.60        726.38         0.00
MIDLAND FUNDING LLC             Unsecured         442.00      1,276.35         1,276.35        899.59         0.00
MIDLAND FUNDING LLC             Unsecured         619.00        521.02           521.02        367.22         0.00
MIDLAND FUNDING LLC             Unsecured      1,220.00       1,220.80         1,220.80        860.44         0.00
MIDLAND FUNDING LLC             Unsecured      1,400.00       1,486.29         1,486.29      1,047.56         0.00
MIDLAND FUNDING LLC             Unsecured      1,009.00         832.73           832.73        586.92         0.00
MIDLAND FUNDING LLC             Unsecured      1,781.00       1,478.81         1,478.81      1,042.29         0.00
MIDLAND FUNDING LLC             Unsecured            NA       1,117.58         1,117.58        787.69         0.00
NCEP LLC                        Secured       14,372.00     12,850.00        12,850.00      12,850.00    1,072.75
NCEP LLC                        Unsecured     14,372.00       1,702.89         1,702.89      1,200.22         0.00
PAYDAY LOAN STORE OF IL INC     Unsecured      1,524.00            NA               NA            0.00        0.00
PRA RECEIVABLES MGMT            Unsecured            NA         812.04           812.04        572.34         0.00
RJM AQUISITIONS FUNDING         Unsecured            NA          87.35            87.35          61.57        0.00
TRANS UNION                     Unsecured           0.00           NA               NA            0.00        0.00
US CELLULAR                     Unsecured            NA         231.57           231.57        163.21         0.00
US CELLULAR                     Unsecured         282.00        642.44           642.44        452.80         0.00
WELLS FARGO BANK                Secured       58,810.00    264,529.84       270,126.38            0.00        0.00
WELLS FARGO BANK                Secured              NA       5,596.54           920.00        920.00         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-29786       Doc 54     Filed 12/10/18 Entered 12/10/18 09:04:35                Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim        Claim        Claim       Principal       Int.
Name                              Class   Scheduled     Asserted     Allowed        Paid          Paid
WELLS FARGO DEALER SVC INC    Secured       20,000.00    20,164.02    20,164.02           0.00        0.00
WELLS FARGO DEALER SVC INC    Unsecured      7,340.00           NA           NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim          Principal               Interest
                                                        Allowed              Paid                   Paid
Secured Payments:
      Mortgage Ongoing                             $270,126.38             $0.00                 $0.00
      Mortgage Arrearage                               $920.00           $920.00                 $0.00
      Debt Secured by Vehicle                       $34,771.00        $34,771.00             $3,162.82
      All Other Secured                             $20,164.02             $0.00                 $0.00
TOTAL SECURED:                                     $325,981.40        $35,691.00             $3,162.82

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00              $0.00                $0.00
       Domestic Support Ongoing                           $0.00              $0.00                $0.00
       All Other Priority                                 $0.00              $0.00                $0.00
TOTAL PRIORITY:                                           $0.00              $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                         $30,539.89        $21,524.96                  $0.00


Disbursements:

       Expenses of Administration                         $6,919.22
       Disbursements to Creditors                        $60,378.78

TOTAL DISBURSEMENTS :                                                                   $67,298.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-29786         Doc 54      Filed 12/10/18 Entered 12/10/18 09:04:35                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
